—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding to challenge the determination of the Jamestown Zoning Board of Appeals (ZBA) denying petitioner’s applications for special permits to install five billboards in the City of Jamestown. Supreme Court properly dismissed the petition. Petitioner failed to show compliance with the standards for issuance of a special permit (see, City of Jamestown Code § 300-88 [C]). Thus, the applications were properly denied (see, Matter of L & M Realty v Village of Millbrook Planning Bd., 207 AD2d 346, 347; see also, Matter of Wegmans Enters. v Lansing, 72 NY2d 1000, 1001-1002). (Appeal from Judgment of Supreme *925Court, Chautauqua County, Gerace, J. — CPLR art 78.) Present — Green, J. P., Lawton, Wisner, Scudder and Callahan, JJ.